ORDER

PER CURIAM.
Driver appeals from the judgment of the trial court following a trial de novo revoking his license for driving while intoxicated. We affirm.
We have reviewed the briefs of the parties and the record on appeal. The judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence. An extended opinion would have no jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting *295forth the facts and reasons for this order, We affirm the judgment pursuant to Rule 84.16(b).